Citation Nr: 9917080	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  94-37 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a kidney disorder, 
including post-operative renal cell carcinoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
July 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from December 1989 rating decision of the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO) which denied service connection for a kidney disorder.  
In October 1996, the Board remanded this matter for 
additional development of the evidence.


FINDINGS OF FACT

1.  A kidney disability, including renal cell carcinoma, was 
not clinically evident during the veteran's active service or 
for many years thereafter, and the record contains no 
competent medical evidence of a link between the post-service 
kidney disability and his service or any incident occurring 
therein.

2.  The record does not contain competent medical evidence 
that any current kidney disability, including post-operative 
renal cell carcinoma, is causally related to or aggravated by 
any of the veteran's service-connected disabilities.


CONCLUSION OF LAW

The claim of service connection for a kidney disability, 
including post-operative renal cell carcinoma, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that the majority of the veteran's 
service medical records are unavailable, although they were 
apparently of record at one point.  Because the claims 
folders contained a ripped, empty Service Department Records 
Envelope date stamped in September 1953, and as numerous 
prior decisions of the RO and the Board referred to the 
contents of the veteran's service medical records, the Board 
remanded this matter in October 1996 and directed the RO to 
attempt to secure the veteran's service medical records.  

A review of the record indicates that numerous attempts by 
the RO to retrieve and/or reconstruct the veteran's service 
medical records have been fruitless.  Pursuant to the Board's 
remand instructions, the RO contacted the National Personnel 
Records Center, the National Archives and Records 
Administration, and other VA Regional Offices, and was 
advised by such facilities that no additional service medical 
records pertaining to the veteran could be located.  The RO 
also contacted the veteran by July 1997 letter to advise him 
of this fact and request that he submit records from 
alternative sources.  He did not respond.

In view of the foregoing, it appears that the veteran's 
service medical are, regretfully, unavailable.  In cases such 
as this where service medical records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, l Vet. App. 365 (1991).  The 
Board is cognizant of its duty in this regard.  

The Board also finds that the additional development 
requested in its October 1996 remand has been completed to 
the extent possible.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Specifically, the RO contacted the Denver VA Medical 
Center (MC) and requested copies of all treatment records 
pertaining to the veteran since his separation from service 
(not already of record).  The record shows that the Denver 
VAMC sent copies of all records in its possession, indicating 
that there were no further records pertaining to the veteran 
"in retirement."  In addition, the RO contacted the veteran 
by April 1997 letter and asked him to identify additional 
treatment records which were pertinent to his claim.  He did 
not respond.  

The RO also scheduled the veteran for a VA medical 
examination to determine the nature and etiology of his 
kidney disease.  The veteran failed to appear for the 
examination.  See Evans v. West, 12 Vet. App. 22 (1998) 
(where appellant's cooperation with VA was "less than 
enthusiastic," the RO substantially complied with the 
Board's remand instructions).  Although the letter notifying 
the veteran of the VA medical examination is not of record, 
the Board finds that a remand is not warranted.  In January 
1999, the veteran was issued a supplemental statement of the 
case (SSOC) to his last address of record which referenced 
his failure to appear for the VA examination.  The SSOC was 
not returned as undeliverable and the veteran has not 
provided an explanation for his failure to appear.  

In any event, as set forth below, the veteran's claim is not 
well grounded.  Therefore, a remand to the RO to conduct 
another medical examination would not be appropriate in this 
case.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Kelly v. Brown, 7 Vet. App. 471, 476 (1995) (Steinberg, J. 
concurring) (noting that grave questions of due process arise 
when the duty to assist is afforded some veterans with claims 
which are not well grounded, but denied to others); see also 
Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (examination of 
a claimant would not be necessary unless his claim was to be 
adjudicated on the merits).  

I.  Factual Background

The veteran's July 1953 military separation medical 
examination report is negative for complaints or 
abnormalities pertaining to the kidneys.  His genitourinary 
system was clinically normal and urinalysis was negative.  A 
notation of "epigastrium surgical" was recorded.  

In July 1953, the veteran filed a claim of service connection 
for residuals of a gunshot wound to the stomach and a nervous 
condition.  His application is silent for complaints of a 
kidney disorder.

In an August 1953 Certificate of Attending Physician, a 
private physician indicated that he had been treating the 
veteran for complaints of cramping and burning pain in the 
left abdominal areas.  No diagnoses was rendered.  

At a November 1953 VA surgical examination, the veteran 
reported that while he was in service, he sustained a self-
inflicted gunshot wound to the abdomen in April 1953.  He 
reported that he had been hospitalized for one month 
thereafter, then discharged from service in July 1953.  The 
veteran stated that since that time, he had gradually 
recovered from the effects of the gunshot wound.  He 
indicated that his appetite had improved and that, if he was 
careful with his diet, he had no distress.  Physical 
examination showed areas of tenderness in the mid epigastrium 
extending to the umbilicus.  There were no masses palpated 
and no enlargement of the liver and spleen.  The diagnoses 
included residuals of gunshot wound to the abdomen with 
healed postoperative cicatricial scars, symptomatic, 
moderate.  No complaints or findings pertaining to the 
kidneys were recorded.

At a November 1953 VA medical examination, the veteran's 
kidneys and bladder were normal and urinalysis was negative.  
At a November 1953 VA psychiatric examination, the veteran 
again reported stomach pain, but denied other "aches or 
pains."  No complaints or findings pertaining to the kidneys 
were recorded.

By November 1953 rating decision, the RO granted service 
connection for residuals of a self-inflicted gunshot wound to 
the abdomen (rated 10 percent disabling under Diagnostic Code 
7301), residuals of injury to muscle group XIX (rated 10 
percent disabling under Diagnostic Code 5319), and chronic 
anxiety reaction (rated noncompensable).  The rating decision 
indicates that a line of duty investigation conducted in 
service showed that the veteran's self-inflicted gunshot 
wound was a result of a transient psychotic reaction, and not 
due to his own willful misconduct.

In May 1955, the veteran was hospitalized for complaints of 
persistent abdominal pain.  Physical examination showed a 
healed epigastric scar with a small bullet exit wound in the 
lower left axillary line.  Genitalia, rectal, and prostate 
examinations were normal.  Urinalysis and serology tests were 
normal as was a cholecystogram; the rest of the physical 
examination was noncontributory.  The diagnoses included 
psychophysiologic gastrointestinal reaction and residuals of 
a gunshot wound to the abdomen.  No complaints or 
abnormalities pertaining to the kidneys were recorded.

In January 1957, the veteran was hospitalized for psychiatric 
symptoms.  Physical examination showed abdominal surgical 
scars, residual of surgery following the gunshot wound 
received in service.  The remaining physical examination was 
within normal limits.  Serology and urinalysis were negative.

In December 1958, the veteran underwent private surgical 
examination.  The examiner noted a history of a gunshot wound 
to the abdomen, involving the pleural cavity, the base of the 
left lung, the spleen, and the left lobe of the liver.  The 
stomach and bowels were reportedly not involved and no 
mention was made of the kidneys.  It was also noted that a 
barium X-ray study of the gastrointestinal tract in 1955 had 
been negative.  On examination, the veteran reported that his 
appetite had been good and that there had been no vomiting, 
bleeding from the bowel, or evidence of liver disease.  
Physical examination showed well healed surgical scars.  Deep 
palpation showed no masses or areas of tenderness.  The 
diagnosis was residuals of a gunshot wound of the left 
pleural cavity with no evidence of impairment of function, 
and symptoms of spastic bowel syndrome.  No complaints or 
findings pertaining to the kidneys were recorded. 

By February 1959 rating decision, the RO granted service 
connection for residuals of a splenectomy (rated 30 percent 
disabling under Diagnostic Code 7706), and a scar on the left 
posterior axillary line (rated noncompensable under Code 
5302).

In May 1959, the veteran filed a claim of service connection 
for a "urinary condition."  He stated that he had been 
treated in service for such condition, which he believed had 
been diagnosed as a bladder infection, and that he had again 
recently suffered a bladder infection in January 1959.  

In support of his claim, the RO obtained a July 1959 VA 
hospitalization report showing that on admission, the veteran 
had reported that in December 1958, he first developed 
burning and frequency on urination with some vague suprapubic 
pain.  He stated that he had visited his private physician 
who advised him that he had pus in his urine and had treated 
him for a urinary tract infection.  Since that time, the 
veteran stated that he had continued episodes of mild 
suprapubic pain, but no burning or frequency.  Physical 
examination revealed a scar on the epigastrium.  The liver, 
kidneys, and spleen were not palpable and there were no 
masses, tenderness or rigidity.  Laboratory examination, 
including urinalysis, was normal.  An intervenous pyelogram 
(IVP) was also normal.  The diagnosis was urinary tract 
infection, not found.  

By July 1959 rating decision, the RO denied the claim of 
service connection for a urinary condition, as well as 
chronic prostatitis.  In the rating decision, the RO noted 
that the veteran's service medical records showed that the 
veteran had been treated in July 1952 for a condition 
diagnosed as chronic prostatitis with gonorrheal 
epididymitis.  At the time, the veteran reported a history of 
clear discharge on and off for the past eight months with 
frequency and nocturia and a swollen and tender left 
testicle.  Following return to duty, there was no evidence of 
recurrence of symptoms and, as set forth above, his military 
separation medical examination report is negative for 
pertinent abnormality.

In January 1962, the veteran was hospitalized with right 
lower quadrant discomfort and symptoms suggestive of acute 
appendicitis.  Physical examination showed slight discomfort 
in the right lower quadrant; however this was not localized 
and extended from the suprapubic area almost into the right 
flank.  There were no masses other than a few fecal masses.  
The liver, kidneys, and spleen were not palpable.  After 
admission, the veteran became rapidly asymptomatic and a 
gastrointestinal series, barium enema and gallbladder series 
were negative.  Laboratory examinations were also negative.  
The diagnoses included acute appendicitis, not found.

Private treatment records show that in May 1970, the veteran 
was seen for complaints of recurrent prostatitis.  He 
reported that he experienced a similar episode about a year 
earlier.  A past medical history of gunshot wound to the 
abdomen in 1952 was noted.  Physical examination showed 
subjective discomfort in the right testicle.  The epididymis 
and cord appeared normal to palpation but were subjectively 
uncomfortable.  X-ray examination showed that the bladder 
appeared to be trabeculated as if from chronic bladder 
disease, and the impression was prostatism or cystitis.  The 
diagnoses were chronic prostatitis and anxiety.

In a May 1970 letter, a private physician indicated that the 
veteran was first seen with a urinary problem in March 1969 
and at that time he was complaining of dysuria, frequency, 
and low back aches.  Urinalysis was negative and the prostate 
was enlarged and tender.  He was treated with antibiotics.  
The physician indicated that the veteran was not seen again 
for a similar problem until April 1970 when he complained of 
frequency and low back aches.  Urinalysis was again clear and 
the prostate was tender.  The examiner indicated that he felt 
that the veteran had chronic recurring prostatitis.  

In a July 1972 letter, the veteran's private physician 
indicated that he had first seen the veteran in November 1970 
for weight loss and marked hyperthyroidism.  He was 
successfully treated with antithyroid medications, but 
continued to demonstrate recurring episodes of respiratory 
infections and episodes of tracheobronchitis.  He also had 
episodes of prostatic tenderness relieved by antibiotics.  

The veteran underwent VA medical examinations in November 
1972 and August 1975.  No complaints or abnormalities 
pertaining to the kidneys were recorded at these 
examinations.  

In a January 1980 Board decision on unrelated issues, it was 
noted that the veteran's service medical records showed that 
he sustained a self-inflicted wound to the abdomen in April 
1953.  It was noted that the wound of entrance was located in 
the epigastrium and wound of exit in the posterior axillary 
line at the level of the ninth rib on the left.  There was no 
evidence of nerve or artery involvement.  X-ray examination 
showed that the stomach was filled with air.  Exploratory 
laparotomy revealed a fracture of the left lobe of the liver, 
perforation of the anterior and posterior walls of the 
stomach, lacerations of the lower pole of the spleen and 
perforation of the diaphragm.  No abnormality of the kidneys 
were noted.

A February 1989 letter from the veteran's private physician 
indicates that he treated the veteran for complaints of 
hematuria with urinary frequency.  He noted that an IVP 
conducted during a previous episode of hematuria in November 
1987 had shown some possible partial obstruction of the left 
ureter.  

In April 1989, the veteran submitted his claim of service 
connection for a kidney problem, claimed as secondary to his 
in-service gunshot wound.  In subsequent statements, the 
veteran advanced alternative theories regarding the etiology 
of his kidney disability.  For example, on one occasion, he 
claimed he sustained a gunshot wound directly to his kidney 
in service.  He has also theorized that his current kidney 
disability resulted from exposure to unspecified toxic 
chemicals in service.

In support of the veteran's claim, the RO obtained VA 
outpatient treatment records showing that in March 1989, the 
veteran sought treatment for intermittent episodes of gross 
hematuria, stating that these episodes had been occurring for 
the past 11/2 years.  He was hospitalized in April 1989 and 
again reported a 15-month history of gross hematuria, as well 
as mild symptoms of bladder outlet obstruction.  He also 
claimed that he had experienced numerous gunshot wounds in 
service which had caused injuries to his liver, intestines, 
lungs, spleen, and kidneys.  An IVP was performed and showed 
possible ureteral obstruction.  A retrograde pyelography 
showed bilateral distal ureteral irregularity.  An excretory 
urogram showed that the kidneys were unremarkable.  Also 
shown was a thick walled bladder with diverticula consistent 
with bladder outlet obstruction.  

The underwent a VA medical examination in September 1989.  He 
reported that while in service, he was ambushed and incurred 
a gunshot wound that entered his abdominal cavity.  He also 
reported that he had an 18-month history of recurrent 
hematuria and that he had undergone four cystoscopies in the 
past two years.  He indicated that he had a long history of 
recurrent urinary tract infections.  The diagnosis was 
recurrent hematuria, currently under evaluation.  

The veteran was hospitalized later that month.  On admission, 
he reported a 20-month history of intermittent painless gross 
hematuria.  It was noted that previous IVP had been 
remarkable for irregularities in the distal aspects of both 
ureters, but that a prior retrograde ureteropyelogram had 
been unremarkable.  An ultrasound of the pelvis showed a left 
lower pole renal mass.  A CT scan of the abdomen showed a 2.5 
centimeter soft tissue mass at the left lower pole of the 
kidney, worrisome for renal cell carcinoma and mild grade 1 
pyelocaliectasis on the right kidney.  In October 1989, the 
veteran underwent a radical left nephrectomy.  The pathology 
report showed multifocal papillary renal cell carcinoma with 
clear cell areas.  On follow-up later that month, the sutures 
were removed and he was noted to be healing well.  He had no 
complaints when seen on follow-up in January 1990.  

In a November 1990 letter, the veteran's private physician 
indicated that he had been treating the veteran since August 
1987 for numerous disabilities.  He noted that the veteran 
had a history of persistent hematuria which led to a 
nephrectomy for cancer of the kidney and that he continued to 
have recurrent urinary tract infections.  

The veteran was hospitalized in February 1991 for unrelated 
disabilities.  A history of renal cell carcinoma, status post 
left radical nephrectomy with residual mild chronic renal 
failure was noted.  It was also noted that there was no 
recurrence of the cancer evident.  A cytopathology report was 
negative for malignant cells.  Subsequent VA outpatient 
treatment records show continued treatment in the urology 
clinic with notations of a history of renal cancer diagnosed 
in 1989 and treated in 1990 with a nephrectomy.  

In May 1997, the veteran underwent VA medical examination.  
He reported that when he was serving in Korea, he was 
ambushed and shot in the stomach, spleen and liver.  He 
indicated that he initially underwent emergency surgery at a 
MASH unit before being transferred to Japan.  He also 
indicated that about ten years ago, his left kidney had been 
surgically removed and that he had experienced recurrent 
urinary tract infections since that time.  The diagnoses 
included left radical nephrectomy.  

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110.  

Additionally, where a veteran served ninety days or more 
during a period of war and certain chronic diseases 
(including cardiovascular-renal disease, calculi of the 
kidney, and nephritis), become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court has established 
the following rules with regard to claims addressing the 
issue of chronicity.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  Id.; Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  A lay person is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, a veteran may be service 
connected for incremental increase in severity attributable 
to the service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In the case of a veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In this case, however, there is no indication that 
the veteran served in combat.  Thus, section 1154(b) is not 
applicable to this case.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468 (citations omitted).

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513 
(1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused a new disability, he or she must submit 
competent medical evidence of a causal relationship directly 
between the two disabilities to establish a well-grounded 
claim.  Jones v. Brown, 7 Vet. App. 134 (1994).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).

III.  Analysis

Initially, the Board observes that the veteran's available 
service medical records, including his July 1953 military 
separation medical examination report, are entirely negative 
for complaint or abnormality pertaining to the kidneys, 
including renal cell carcinoma.  Likewise, although many of 
his service medical records are unavailable, references to 
these records in subsequent RO and Board decisions are also 
negative for any complaint or abnormality pertaining to the 
kidneys, including renal cell carcinoma.  For example, these 
references show that in April 1953, the veteran sustained a 
self-inflicted wound to the abdomen involving the stomach, 
left lobe of the liver, the spleen and the diaphragm; the 
kidneys were apparently undamaged.  In addition, although he 
was treated in July 1952 for chronic prostatitis with 
gonorrheal epididymitis, the condition reportedly resolved 
and there was no evidence of recurrence of symptoms, 
including on July 1953 military separation medical 
examination.

The post-service medical evidence is also negative for 
findings of a kidney disorder for many years after service.  
When he filed his initial claim for VA compensation benefits 
in July 1953, his application was silent for complaints of a 
kidney disorder.  Likewise, when he was examined in August 
and November 1953, May 1955, January 1957, December 1958, and 
July 1959, his kidneys and bladder were normal and urinalyses 
and an IVP were negative.  

In fact, the first indication of possible kidney disease of 
record comes not until 1987, when the veteran apparently 
began to experience recurrent episodes of gross hematuria.  A 
kidney disability was not diagnosed until September 1989 when 
ultrasound of the pelvis showed a left lower pole renal mass 
and a CT scan of the abdomen showed a 2.5 centimeter soft 
tissue mass at the left lower pole of the kidney, possibly 
indicating renal cell carcinoma.  That diagnosis was 
confirmed in October 1989 after the veteran underwent a 
radical left nephrectomy and pathological testing showed 
multifocal papillary renal cell carcinoma.  

While findings of a kidney disability were first noted in 
1989, approximately 36 years after service, none of the 
medical evidence of record contains any indication that such 
disability is related to the veteran's service, any incident 
therein (including a gunshot wound to the abdomen or any 
unconfirmed exposure to toxic chemicals), or any service-
connected disability.  While the veteran has speculated and 
theorized that his kidney condition was incurred secondary to 
his service-connected residuals of a gunshot wound or to 
exposure to toxic chemicals, such opinion is clearly a matter 
for an individual with medical knowledge and expertise.  As 
he is a lay person, the veteran is not competent to provide 
evidence on this matter to render his claim well grounded.  
Espiritu, 2 Vet. App. at 494.  

The Board acknowledges that the veteran now claims that his 
kidneys were directly damaged by the in-service gunshot 
wound.  The Court has held that a veteran is competent to 
relate a sequence of events that resulted in "physically 
observable injury."  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994); see also Falzone v. Brown, 8 Vet. App. 398 
(1995).  In this case, while the veteran is competent to 
state that he sustained a gunshot wound to the abdomen in 
service, as a layperson, he is not competent to state which 
internal organs were damaged by that gunshot wound.  Again, 
such opinion is clearly a matter for an individual with 
medical expertise.  In any event, the medical evidence of 
record establishes that the veteran's kidneys escaped injury 
at the time of his self-inflicted, in-service gunshot wound.  

The Board has also considered the veteran's claim that he has 
experienced continuous symptoms of a kidney disability since 
his active service.  As set forth above, the Court has held 
that, a claim based on chronicity may be well-grounded if (1) 
the chronic condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, supra.  While a lay person is 
competent to testify as to observable symptoms, he or she is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.

In this case, the service medical records contain no 
notations of a chronic kidney disability or symptoms 
indicative thereof.  Even accepting the veteran's statements 
of continuous symptoms, medical expertise is required 
relating a current disability to the reported continuous 
symptoms.  Because the record is devoid of any such evidence, 
the Board concludes that the veteran has not submitted 
evidence sufficient to well ground his claim.

Therefore, lacking competent medical evidence of a kidney 
disability in service or for many years thereafter, or of a 
link between the current condition and his military service, 
any incident therein, any reported continuous symptomatology, 
or any service-connected disability, the Board must conclude 
that the veteran's claim of service connection for a kidney 
disability, including post-operative renal cell carcinoma, is 
not well grounded.  38 U.S.C.A. § 5107(a).

Because his claim is not well grounded, VA does not have a 
statutory duty to assist him in developing facts pertinent to 
the claim.  The Board also finds that the veteran has not 
identified available competent medical evidence which would 
render his claim well grounded.  Slater v. Brown, 9 Vet. App. 
240, 244 (1996); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Under the circumstances in this case, the Board 
finds that there is no further duty on the part of VA to 
inform him of the evidence necessary to complete his 
application.  Epps, 9 Vet. App. at 344.  


ORDER

Service connection for a kidney disability, including renal 
cell carcinoma, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

